Citation Nr: 0520037	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-01 288	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

In a July 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The veteran disagreed with the rating assigned, and 
the appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in January 2004.  

In a VA Form 21-4138 dated May 2005, the veteran withdrew his 
appeal on this issue.

Issues not on appeal

In an April 2003 rating decision the RO declined to reopen 
the veteran's claim of entitlement to service connection for 
hemorrhoids.  The veteran appealed that denial.  However, in 
the July 2003 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
disability rating.  To the Board's knowledge the veteran has 
not appealed that decision, and accordingly it will be 
addressed no further here.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

Also in the April 2003 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating therefor.  To the Board's knowledge, 
the veteran did not disagree with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDING OF FACT

On May 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was noted in the Introduction, in a signed statement dated 
May 23, 2005 the veteran informed the Board that he wished to 
withdraw his appeal as to his claim of entitlement to a 
disability rating in excess of the 10 percent which is 
currently assigned for tinnitus.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).    

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


